IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDULSALAM ALI ABDULRAHMAN
AL-HELA (ISN 1463),

v. Civil Action N0. 05-cv-1048 (RCL)

FI?..ED

MAY U if 2013
C|erkl U.S.  . ' 7
[ oR1)ER B@nkruprc\isc§g§it§"d

Upon consideration of Respondents’ Unopposed Motion to Deem Protected the

BAKACK H. OBAMA, et al.,

Respondents.

S€\f\é\J\f\f\J\o/§

Designated Information in Respondents’ Proposed Public Version of Petitioner’s Motion for
Additional Discovery under Sections I.D.l, I.E.l, and I.E.Z of the Court’s Case Management
Order, and a review of the attached proposed public version, it is hereby

ORDERED that Respondents’ motion is granted The information identified by dash-line
boxes in Exhibit l, Respondents’ proposed public version of Petitioner’s Motion for Additional
Discovery under Sections I.D.l, I.E,l, and I.E.Z of the Court’s Case Management Order,
submitted under seal to the Court is deemed protected, pursuant to paragraphs 10 and 34 of the
Protective Order governing this proceeding. lt is further

ORDERED that Petitioner file on the public record, through the Court’s Electronic Case
Filing system, a public version of this filing from which the information that was designated by
dash-line boxes has been redacted

lt is SO ORDERED.

Dated:  //z 

ROY@BFC. LAADERTH
United States District Judge